Matter of Cheron B. (Vanessa G.--Cheron B.) (2019 NY Slip Op 04884)





Matter of Cheron B. (Vanessa G.--Cheron B.)


2019 NY Slip Op 04884


Decided on June 18, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 18, 2019

Gische, J.P., Webber, Kahn, Kern, JJ.


9652

[*1]In re Cheron B., Jr., A Child Under the Age of Eighteen Years, etc. Vanessa G., Respondent-Appellant, Administration for Children's Services Petitioner-Respondent, Cheron B. Respondent.


Douglas H. Reiniger, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for, respondent.
Diaz & Moskowitz, PLLC, New York (Hani M. Moskowitz of counsel), attorney for the child.

Order, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about August 4, 2017, which granted petitioner's motion to excuse it from making reasonable efforts to reunify respondent mother and the subject child, unanimously affirmed, without costs.
There is no dispute that respondent's parental rights as to her older children were involuntarily terminated, and thus, petitioner satisfied its initial burden to show that reasonable efforts at reunification were not required (see Family Ct Act § 1039-b[b][6]). In opposition, respondent failed to submit any evidence showing that reasonable efforts would be in the best interests of the child, would not be contrary to the child's health and safety, and were likely to result in reunification in the foreseeable future (id.; see Matter of Alexandryia M.B. [Heather C.], 130 AD3d 1022 [2d Dept 2015]).
Respondent's claim of judicial bias is not preserved, and, in any event, it is not supported by the record (see Matter of Maureen H. v Samuel G., 104 AD3d 470 [1st Dept 2013]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 18, 2019
CLERK